UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6080



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS SHARMALE NEAL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-91-49)


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Sharmale Neal, Appellant Pro Se. Kenneth Davis Bell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Sharmale Neal appeals the district court order denying

his petition for a writ of error coram nobis under 28 U.S.C. § 1651

(1994), seeking vacatur of his 1991 conviction for using and

carrying a firearm during and in relation to a drug trafficking

crime.   We have reviewed the record and the district court order

and find no error.   Accordingly, we affirm.    Neal failed to show

such action was necessary to achieve justice or that sound reasons

exist for not raising this claim earlier.   We deny Neal’s motion to

authorize preparation of a transcript at government expense.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2